Case 7:19-mj-02151 Document 1 Filed on 09/07/19 in TXSD Page 1 of 1

AO 9} (Rev 8/01) Criminal Complaint United States Distiet- Court
‘Southenr District of Texas
FILED

United States District Court SEP ~7 2019

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION David J. Bradley, Clerk

 

UNITED STATES OF AMERICA

Vv. CRIMINAL COMPLAINT
Christian LEYVA-Taguado a .
Case Number: M-19-215!-M
AKA:

IAE YOB: 1985
Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about August 23, 2019 in Hidalgo County, in

the Southern District of Texas defendants(s) did,
(Track Statutory Language of Offense)

being then and there an alien who previously has been deported from the United States to Mexico in pursuance of
law, and thereafter was found near Edinburg, Texas within the Southern District of Texas, the Attorney General of
the United States and/or the Secretary of Homeland Security, not theretofore having consented to a reapplication
by the defendant for admission into the United States;

in violation of Title 8 United States Code, Section(s) 1326(a)(b) (Felony)
I further state that 1 am a(n) Deportation Officer and that this complaint is based on the
following facts:

 

On August 23, 2019, Christian LEYVA-Taguado a citizen of Mexico was encountered by Immigration Officers at the Hidalgo
County Jail in Edinburg, Texas. An Immigration Detainer was placed upon the defendant and was subsequently remanded
into the custody of Immigration and Customs Enforcement on September 6, 2019. Record checks revealed the defendant was
deported, exclued or removed from the United States to Mexico on May 1, 2009 via El Paso, Texas. The defendant was
instructed not to return without permission from the Attorney General or the Secretary of Homeland Security of the United
States. On October 9, 2008, the defendant was convicted of unlawfu! possession of a weapon by a felon and sentenced to two
(2) years confinement and one (1) year mandatory supervised release.

| declare under penalty of perjury that the statements in this complaint are nd cy . Executed on September 7, 2009,
Continued on the attached sheet and made a part of this complaint: (i AAI y,
ft

Complaint approved by AUSA Ray Crtcenbaum A Cur a
Signature of Complainant 7 ”

      
  

 

 

 

 

Submitted by reliable electronic means, sworn to and attested to Arnulfo Rodriguez Deportation Officer
telephonically per Fed.R.Cr.P.4.1 and probable cause found on: Printed Name and Title of Complainant

September 7, 2009 10:24 a.m. at McAllen, Texas

Date , City and State

Peter E. Ormsby U.S. Magistrate Judge _ ( £ zZ Oantg-

Name and Title of Judicial Officer Signature of Judicial Officer

 
